[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 829 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 830 
Order affirmed and judgment absolute ordered against appellants on the stipulation, with costs in all courts. No opinion.
Concur: LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. Taking no part; LEHMAN, Ch. J.